O. D. Gua-yama. Cancelación de hipoteca, etc.
(Por la Corte a propuesta del
Juez Asociado Sr. Snyder.)
Por cuanto, el demandante en este caso ha apelado de una reso-lución de la Corte de Distrito de Guayama desestimando su apelación procedente de la corte municipal de dicho distrito judicial;
Por cuanto, de los autos aparece que el apelante, residente en la ciudad de Guayama, notificó su escrito de apelación por correo al abogado de los demandados, también residente en Guayama;
*974Por CUANTO, está firmemente resuelto en esta jurisdicción que una notificación hecha en esa forma no es válida y priva a esta Corte de ejercitar su jurisdicción apelativa (Asencio v. Sucn. Rodríguez, 49 D.P.R. 8; Santana v. Salinas, 54 D.P.R. 116, 118, y casos ahí citados);
POR cuanto, este Tribunal debe motu proprio suscitar la cuestión jurisdiccional y abstenerse de conocer del caso de no tener jurisdic-ción sobre la materia de la acción por no haberse notificado el es-crito de apelación en forma legal (Asencio v. Sucn. Rodríguez, supra; Santana v. Salinas, supra, a la pág. 120);
Por tanto, se desestima el recurso de apelación en este caso.
(C) Desistimientos
(a) CASOS EN QUE SE TUVIERON POR DESISTIDOS A LÓS APELANTES, A SU PROPIA INSTANCIA, DE LOS RECURSOS INTERPUESTOS
Núms. 419,1 1510,2 8452, 8591, 8603, 8632, 8637, 8650, 8656, 8697, 8709, 8718, 8721, 8732 y 8733. •
II. CAUSAS CRIMINALES
(A) En General

 Habeas Corpus.


 Oertioravi.